Matter of Hockaday v Olatoye (2020 NY Slip Op 00684)





Matter of Hockaday v Olatoye


2020 NY Slip Op 00684


Decided on January 30, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 30, 2020

Richter, J.P., Gische, Mazzarelli, Gesmer, JJ.


10928 101071/17

[*1] In re Kenneth Hockaday, Petitioner,
vSholda Olatoye, etc., et al., Respondents.


Brooklyn Legal Services, Brooklyn (Udoka Odoemene of counsel), for petitioner.
Kelly D. MacNeal, New York (Andrew M. Lupin of counsel), for respondents.

Determination of respondent New York City Housing Authority, dated April 5, 2017, which, after a hearing, denied petitioner's remaining family member grievance, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Nancy M. Bannon, J.], entered June 25, 2018), dismissed, without costs.
The determination denying petitioner's grievance is supported by substantial evidence (see Matter of Taylor v Olatoye, 154 AD3d 634 [1st Dept 2017]). Petitioner's grandmother, the tenant of record and the only person authorized to reside in the apartment, sought to add petitioner to her household in 2011. That application was properly denied, as petitioner was then ineligible to be admitted to the tenant's household. Respondent rationally determined that the tenant did not subsequently attempt to add petitioner as a permanent resident after the period of ineligibility was completed, did not obtain permission for petitioner to join the household, and did not include petitioner on the tenant's affidavits of income (see Matter of Blas v Olatoye, 161 AD3d 562 [1st Dept 2018]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 30, 2020
CLERK